PER CURIAM.
Appellant/petitioner seeks review by petition for writ of common law certiorari of an order of the circuit court, rendered in its appellate capacity, that affirmed the trial court’s order denying appellant’s motion for a new trial. Fla.R.App.P. 9.030(b)(2)(B). Upon review of the petition, we find that the petitioner has not shown that the circuit court’s decision was a departure from the essential requirements of law. See Brooks v. Owens, 97 So.2d 693 (Fla.1957); Butler Construction and Crims, Inc. v. Walker, 524 So.2d 691 (Fla. 1st DCA 1988); Deseret Ranches v. St. Johns River Water Management District, 406 So.2d 1132 (Fla. 5th DCA 1981). Accordingly, the petition for certiorari is denied.
SMITH, C.J., and JOANOS and ZEHMER, JJ., concur.